—In an action to recover damages for personal injuries, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated April 10, 1998, as denied her motion for summary judgment dismissing the complaint on the ground that the plaintiffs did not sustain serious injuries within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there is an issue of fact as to whether the plaintiffs sustained serious injuries within the meaning of Insurance Law § 5102 (d) (see, e.g., Stark v Amadio, 239 AD2d 569; Rosmarin v Lamontanaro, 238 AD2d 567; Flanagan v Hoeg, 212 AD2d 756). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.